1    Michael R. Mushkin, Esq.
     Nevada Bar No. 2421
2    L. Joe Coppedge
3    Nevada Bar No. 4954
     MUSHKIN CICA COPPEDGE
4    4475 South Pecos Road
     Las Vegas, Nevada 89121
5    Telephone: (702) 386-3999
6    Fax: (702) 454-3333
     michael@mccnvlaw.com
7    jcoppedge@mccnvlaw.com
8
     Attorneys for Plaintiff,
9    Steven Michael

10                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
11
12    STEVEN MICHAEL, an individual;
                                                        Case No.: 2:18-cv-00465-APG-VCF
13           Plaintiff/Counterdefendant,
14
      vs.
15
      STATE FARM FIRE AND CASUALTY
16    COMPANY; DOE DEFENDANTS 1-10;
17    ROE DEFENDANTS 11-20;

18           Defendant/Counterclaimant.
19              STIPULATION AND ORDER TO EXTEND BRIEFING SCHEDULE
20                                          (FIRST REQUEST)
21          Plaintiff, Steven Michael, by and through his attorney of record, L. Joe Coppedge, of the
22   law firm Mushkin Cica Coppedge, and Defendant, State Farm Fire and Casualty Company, by
23   and through its attorney of record, Wade Van Sickle, of the law firm of Kravitz, Schnitzer &
24   Johnson stipulate and agree to extend the deadline for Plaintiff to respond to Defendants
25   Renewed Motion for Summary Judgment (“Motion”) filed herein.
26          In support of this stipulation, the parties state that on June 14, 2019, Defendant filed its
27   Renewed Motion for Summary Judgment (Doc. 23). The parties have agreed to extend the
28   deadlines for Plaintiff to respond to the Motion for a period of four (4) days.



                                                 Page 1 of 2
1           IT IS HEREBY STIPULATED that the deadline for Plaintiff to respond to Defendant’s
2    Renewed Motion for Summary Judgment (Doc. 23), currently due on July 5, 2019 shall be
3    extended for a period of four (4) days to July 9, 2019.
4
      Dated this 3rd day of June, 2019                 Dated this 3rd day of June, 2019
5
6     MUSHKIN • CICA • COPPEDGE                        KRAVITZ, SCHNITZER & JOHNSON

7
      /s/ L. Joe Coppedge                              /s/ Wade Van Sickle
8     L. JOE COPPEDGE                                  WADE VAN SICKLE
9     Nevada State Bar No. 4954                        Nevada Bar No. 13604
      4495 S. Pecos Road                               8985 S. Eastern Avenue, Suite 200
10    Las Vegas, Nevada 89121                          Las Vegas, Nevada 89123
      Attorneys for Plaintiff                          Attorneys for Defendant
11
      Steven Michael                                   State Farm Fire and Casualty
12
13
                                                   IT IS SO ORDERED.
14
15
                                                   UNITED STATES DISTRICT JUDGE
16                                                 DATED:  __________________
                                                   Dated: July 8, 2019.
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
